     Case 2:19-cv-02289-KJM-CKD Document 20 Filed 07/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   IRVIN REYES,                                       No. 2:19-cv-02289-KJM-CKD PS
12                       Plaintiff,
13            v.                                        ORDER
14   KAISER PERMANENTE, et al.,
15                       Defendants.
16

17            Plaintiff filed the present action on November 12, 2019. (ECF No. 1.) On May 22, 2020,

18   due to plaintiff’s failure to properly serve any defendant, plaintiff was ordered to effectuate

19   service on defendants within thirty days of that order. (ECF No. 18.) Plaintiff was also ordered

20   to file proofs of service within seven days of each defendant being served. (Id.) These deadlines

21   have passed, and no defendant has entered this action and plaintiff has failed to file proof of

22   service as to any defendant.1 The court notes that this is the second time plaintiff has failed to

23   follow orders from the court. (See ECF No. 16.)

24            The court has considered whether this action should be dismissed at this juncture for

25   failure to prosecute and failure to follow court orders. However, in light of plaintiff’s pro se

26   status, and the court’s desire to resolve the action on the merits, the court attempts lesser

27

28   1
         Plaintiff did, however, filed a First Amended Complaint on June 2, 2020. (ECF No. 19.)
                                                        1
     Case 2:19-cv-02289-KJM-CKD Document 20 Filed 07/02/20 Page 2 of 2

 1   sanctions by issuing an order to show cause.

 2             Accordingly, IT IS HEREBY ORDERED that:

 3             1.        Within 21 days of the date of this order, plaintiff shall show cause in writing why

 4   this action should not be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

 5   41(b) based on plaintiff’s failure to comply with the court’s orders and failure to prosecute this

 6   case.

 7             2.        Failure to timely comply with the terms of this order will result in a

 8   recommendation that this action be dismissed with prejudice pursuant to Federal Rule of Civil

 9   Procedure 41(b).

10   Dated: July 2, 2020
                                                           _____________________________________
11
                                                           CAROLYN K. DELANEY
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14   16.reyes.2289osc2

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
